Title: To Thomas Jefferson from Arthur S. Brockenbrough, 19 April 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Dear SirUniversity Va
April 19 1825Several persons residing here being desirous of having religious worship here on sundays—I have drawn up the enclosed with the view of making some compensation to the preacher or preachers who will serve us. I have thought proper not to take any further steps towards carrying it into effect untill I know whether it meets with your approbation—the lecture room of Pav: No 1 I suppose could be used for a time in that way—I should be pleased to hear whether it will be agreeable to you or not as soon as convenient most respectfullyyour Obt SertA–S Brockenbrough